DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneous communication between the dedicated controllers and the main control unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see remarks, filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 and its dependent claims under Moore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore in view of Covington or Zura.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 an 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8 recites the limitation "plurality of fuel dispenser control devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "plurality of fuel dispenser control devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,4 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore US 7,254,463 in view of Covington et al. US 2002/0128988.
(Re claim 1) “a main control unit is communicated with at least two dedicated dispenser controllers where each one is communicatively linked to at least one fuel dispensers wherein said at least two dedicated dispenser are communicatively linked to at least two fuel dispensers simultaneously” (92,96,94,98 figure 6, claim 5). “each of said dedicated dispenser controllers including at least one computer unit communicatively linked with at least one pump computer via a low data rate line wherein said at least one pump computer is part of each said fuel dispensers and locates inside one of said plurality of fuel dispenser” (75, 79 figure 6). “said at least two dedicated dispenser controllers communicate simultaneously with pump computers, wherein data collected from said pump computers are in close synchronization with a fuel meter of each of said plurality of fuel dispensers” 
Moore does not disclose simultaneous communication between different dedicated pump controllers and a main control unit.
Covington teaches simultaneous communication between different dedicated pump controllers and a main controller (para 0054).
It would have been obvious to one skilled in the art to modify the system of Moore to include simultaneous communication between different dedicated pump controllers and a main controller because it provides robust communication and backup
	
(Re claim 2) “said main control unit is communicatively linked via at least one high data rate lines to said at least two dedicated dispenser controllers, wherein each one of at least one said high data rate lines is communicatively linked with one of said at least two dedicated dispenser controllers” (col 6 lines 30-35).
(Re claim 4) “said main control unit locates in local position in the fuel service station, and said at least two dedicated dispenser controllers locate in remote position in the fuel service station” (92, 79,75 figure 6, col 6 lines 30-35).
(Re claim 7) “functionality of each of said at least two dedicated dispenser controllers is further performed by a computer being capable of multitasking, multithreading, multiprogramming or multiprocessing software execution” (79 figure 6).

(Re claim 9) “wherein communication of said fuel dispenser control devices with said pump computers is independent from said main control unit” (75, 79 figure 6).

Claims 1,2,4 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore US 7,254,463 in view of Zura et al. US 2003/0028285.
(Re claim 1) “a main control unit is communicated with at least two dedicated dispenser controllers where each one is communicatively linked to at least one fuel dispensers wherein said at least two dedicated dispenser are communicatively linked to at least two fuel dispensers simultaneously” (92,96,94,98 figure 6, claim 5). “each of said dedicated dispenser controllers including at least one computer unit communicatively linked with at least one pump computer via a low data rate line wherein said at least one pump computer is part of each said fuel dispensers and locates inside one of said plurality of fuel dispenser” (75, 79 figure 6). “said at least two dedicated dispenser controllers communicate simultaneously with pump computers, wherein data collected from said pump computers are in close synchronization with a fuel meter of each of said plurality of fuel dispensers” (80,82,84,75,79 figure 6). “communication of said at least two dedicated dispenser controllers with said pump computers is independent from said main control unit” (80,82,84,75,79 figure 6). “communication of said at least two dedicated dispenser controllers with said pump computers is performed continuously” (80,82,84,75,79 figure 6). Moore as noted above clearly discloses a plurality of dispensers each with their own pump computer and dedicated dispenser controller, and are directly connected and always in communication and located in each dispenser.
Moore does not disclose simultaneous communication with said main control unit.

It would have been obvious to one skilled in the art to modify the system of Moore to include simultaneous communication with said main control unit because it allows for constant up to date record keeping.	
(Re claim 2) “said main control unit is communicatively linked via at least one high data rate lines to said at least two dedicated dispenser controllers, wherein each one of at least one said high data rate lines is communicatively linked with one of said at least two dedicated dispenser controllers” (col 6 lines 30-35).
(Re claim 4) “said main control unit locates in local position in the fuel service station, and said at least two dedicated dispenser controllers locate in remote position in the fuel service station” (92, 79,75 figure 6, col 6 lines 30-35).
(Re claim 7) “functionality of each of said at least two dedicated dispenser controllers is further performed by a computer being capable of multitasking, multithreading, multiprogramming or multiprocessing software execution” (79 figure 6).
(Re claim 8) “functionality of each plurality of fuel dispenser control devices and said main control unit are performed by said computer being capable of multitasking, multithreading, multiprogramming or multiprocessing software execution” (79 figure 6, col 7-8 lines 61-32).
(Re claim 9) “wherein communication of said fuel dispenser control devices with said pump computers is independent from said main control unit” (75, 79 figure 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655